DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on May 16th, 2022, amended claims 1, 6, 8, 11, 15, 27, 29, and 40 are entered. Claim 2 is cancelled. 
Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(a) have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant’s arguments, filed on May 16th, 2022 with respect to the rejections under 35 U.S.C. 102 and 103 of Claims 1, 3-7, 15-17, 20-21, 23, 25, 27-28, 30-32, 34-35, and 37-38 have been fully considered and are persuasive.  The rejections are withdrawn in view of the amendment.
Applicant's arguments, filed on May 16th, 2022, with respect to the rejections under 35 U.S.C. 102 and 103 of Claims 8-12, 14, 18, 22, 24, 26, 29, 33, 36, and 39-40 have been fully considered but they are not persuasive. Therefore, the rejections have been maintained, and further clarified below.
At Pg. 14 of the Reply, Applicant argues that Myers fails to disclose the newly amended features of Claim 8. Examiner respectfully disagrees. Myers discloses a sliding window (The mean phase is determined through PLY calculations, using a sliding window technique; B. Measuring the degree of synchrony), and wherein the calculated patient threshold is selected in order to separate normal chaotic neural activity from highly synchronized neural activity found in a seizure state (individual patient based phase-locking threshold is introduced for seizure prediction and for differentiating seizure and non-seizure states; Abstract; A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure, illustrated in Figs 4c. The optimal threshold is determined retrospectively as follows…It is found that PLV values within the abnormal/normal channel comparison rises above a threshold mark that represents the seizure state of the time series. The PLV values that rises above the threshold line within the time series may represent an alarm that predicts the occurrence of the seizure state; B. Measuring the degree of synchrony).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9, 14, 22, 24, 29, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Myers et al (Myers, Mark H., and Robert Kozma. "Seizure prediction through dynamic synchronization measures of neural populations." 2009 International Joint Conference on Neural Networks. IEEE, 2009).
Regarding Claim 8, NPL Myers discloses a method comprising: 
receiving a first series of electroencephalograph (EEG) signals (EEG System; II. EEG DATA) from a first sensor and a second corresponding series of EEG signals from a second sensor (two electrodes…a pair of electrodes; A. Hilbert Transformations-B. Measuring the degree of synchrony), 
wherein the first sensor and the second sensor are positioned on a scalp of an individual (A high density array of electrodes was placed onto the surface of the scalp of a neurosurgical patient; II. EEG DATA); 
applying a frequency filter to a first electroencephalograph (EEG) signal from a first sensor and a second EEG signal from a second sensor, the frequency filter comprises a Remez filter (EEG data filtering was accomplished using a Remez filter within the 12- 20 Hz range in order to isolate the seizure occurrence; IV. RESULTS); -3-Application Number: 16/081,551 Docket Number: 822038-1010 
receiving, in a computing device, a first series of filtered EEG signals and a second corresponding series of filtered EEG signals (The two selected channels are analyzed; IV. RESULTS); 
calculating, by the computing device, a phase lock value (PLV) synchrony level based at least in part on the first series of filtered EEG signals and the second corresponding series of filtered EEG signals (phase lock value (PLV); B. Measuring the degree of synchrony), 
wherein the PLV synchrony level is determined using the exponential power of the differences between a calculated phase of the first series of EEG signals at time t, and a calculated phase of the second series of EEG signals at time t (See Equation (5) defining how to calculate phase lock value; B. Measuring the degree of synchrony) with a sliding window (The mean phase is determined through PLY calculations, using a sliding window technique; B. Measuring the degree of synchrony); 
detecting, by the computing device, an onset of a seizure event for the individual by comparing the PLV synchrony level with a calculated patient threshold for the individual (C. Prediction and State Quantification-V. DISCUSSION), wherein the calculated patient threshold is selected in order to separate normal chaotic neural activity from highly synchronized neural activity found in a seizure state (individual patient based phase-locking threshold is introduced for seizure prediction and for differentiating seizure and non-seizure states; Abstract; A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure, illustrated in Figs 4c. The optimal threshold is determined retrospectively as follows…It is found that PLV values within the abnormal/normal channel comparison rises above a threshold mark that represents the seizure state of the time series. The PLV values that rises above the threshold line within the time series may represent an alarm that predicts the occurrence of the seizure state; B. Measuring the degree of synchrony); and 
transmitting, by the computing device, a notification indicating a seizure prediction horizon of the seizure event for the individual based on the comparison (A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure…the alarm must be set within a proper distance before a seizure occurrence…a time interval after an alarm is set, which is called the seizure prediction horizon (SPH) and denoted as prediction marker; B. Measuring the degree of synchrony).  

Regarding Claim 9, NPL Myers discloses wherein the second sensor is a reference EEG signal (We also take the channel with lowest STD as our comparison or reference channel. These two channels will be used as input to our algorithm; IV. RESULTS).  

Regarding Claim 14, NPL Myers discloses wherein the comparison indicates that the PLV synchrony level exceeds the calculated patient threshold for a time period (It is found that PLV values within the abnormal/normal channel comparison rises above a threshold mark that represents the seizure state of the time series. The PLV values that rises above the threshold line within the time series may represent an alarm that predicts the occurrence of the seizure state. Our current direction is to provide a 10 minute window of warning for our method to be considered feasible. Additional experimentation may be able to increase this alarm system to 20-30 minutes; B. Measuring the degree of synchrony).  

Regarding Claim 22, NPL Myers discloses wherein the notification indicating the onset of the seizure event for the individual comprises a time interval determined from prior EEG data from the individual (A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure, illustrated in Figs 4c; B. Measuring the degree of synchrony; Examiner’s Note: Figure 4C shows the alarm containing the time interval data for the patient).  

Regarding Claim 24, NPL Myers discloses wherein after receiving, in the computing device, the first and second series of filtered EEG signals (The two selected channels are analyzed; IV. RESULTS), applying EEG signal decompose to the first and second filtered signals using Hilbert transformations in order to calculate a phase and an amplitude of the signals (A. Hilbert Transformations) and then calculating, by the computing device, the phase lock synchrony level based at least in part on the first series of filtered EEG signals and the second corresponding series of filtered EEG signals (phase lock value (PLV); B. Measuring the degree of synchrony).  

Regarding Claim 29, NPL Myers discloses wherein the calculated patient threshold is based at least in part on previous EEG patient data associated with the individual (A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure, illustrated in Figs 4c. The optimal threshold is determined retrospectively as follows. Considering a given PLV value, the number of seizures preceded by a threshold divided by the total number of seizures investigated, yields the sensitivity of the prediction method. This calculation is performed per patient; B. Measuring the degree of synchrony).  
Regarding Claim 33, NPL Myers discloses wherein the phase is calculated by the arctan(imaginary/real) part of the signal (See Equation 4) following Hilbert transformations (A. Hilbert Transformations), and the amplitude is calculated by the square root of the sum of the real and imaginary parts of the Hilbert transformation (See Equation 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 26, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Myers in view of Bukhman (U.S. Publication No. 2011/0270095).
Regarding Claim 18, although NPL Myers discloses wherein the notification is directed to a seizure control system (A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure…the alarm must be set within a proper distance before a seizure occurrence…a time interval after an alarm is set, which is called the seizure prediction horizon (SPH) and denoted as prediction marker; B. Measuring the degree of synchrony), NPL Myers fails to disclose wherein the seizure control system is configured to deliver electrical stimulation to the brain of the individual when the PLV rises above the calculated patient threshold.  
Bukhman discloses wherein the notification is directed to a seizure control system, wherein the seizure control system is configured to deliver electrical stimulation to the brain of the individual when the PLV rises above the calculated patient threshold (With regard to an electrical stimulation treatment, the parameters of electrical signal therapy…The combination of treatment, if any, may be determined based upon the results of the comparison of the calculated nonlinear analysis parameter(s) to threshold values; [0208]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the electrical stimulation teachings of Bukhman into those of NPL Myers in order to provide treatment or therapy when threshold values are surpassed (Bukhman [0208]).

Regarding Claim 26, NPL Myers discloses wherein the synchrony level calculation is based on a distribution of phase lock values between seizure and non- seizure states of the individual (The level of phase synchrony between EEG signals a pair of electrodes was measured using a window of n time steps; in our case n =1000. This analysis is performed between locations 1 (normal) and 61 (abnormal); see Figure 1; B. Measuring the degree of synchrony).  

Regarding Claim 36, although NPL Myers discloses transmitting a notification (A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure; B. Measuring the degree of synchrony), NPL Myers fails to specifically disclose wherein the notification is configured as a text, email, or vibration notification transmitted to a receiver.  
Bukhman discloses wherein the notification is configured as a text, email, or vibration notification transmitted to a receiver (Based upon this determination, the nonlinear analysis module 285 may initiate one or more of several responsive actions, including generating an indication of at least one of an epileptic event or an impending epileptic event…Nonlinear analysis module 285 may initiate other responsive actions such as providing an audible, visible, or tactile alert to the patient…communicating with one or more of database unit 250 or remote device 292, or notifying emergency services via email or autophone communications; [0185]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the notification teachings of Bukhman into those of NPL Myers in order to allow the patient, caregiver, or physician to take measures protective of the patient’s well-being and those of others in different situations (Bukhman [0079]).

Regarding Claim 39, although NPL Myers discloses when a notification is deemed a false positive (false prediction; B. Measuring the degree of synchrony), NPL Myers fails to specifically disclose the one hour timeframe of wherein the notification is deemed to be a false positive if not followed by a seizure event within one hour of the notification.  
Bukhman discloses wherein the notification is deemed to be a false positive if not followed by a seizure event within one hour of the notification (It should be noted that an epilepsy event involving a prediction may sometimes be a false positive (e.g., an actual seizure may not occur within a specified time for example 1 hr., 30 minutes, or 5 minutes, depending upon the type of warning desired—of the seizure prediction or indication of elevated risk; [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the timeframe teachings of Bukhman into those of NPL Myers in order to accurately account for false positives within a specified time and keep up a consistent standard for the type of warning and indication of elevated risk (Bukhman [0086]).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Myers in view of Luo et al (U.S. Publication No. 2012/0197092; cited by Applicant; previously cited).
Regarding Claim 10, NPL Myers fails to disclose that a third sensor is positioned on a lobe of a first ear of the individual and a fourth sensor as a ground reference is positioned on a lobe of a second ear of the individual.
Luo discloses that a third sensor is positioned on a lobe of a first ear of the individual (In some embodiments, seizure detection system 400 includes more than one EEG sensor 402. In some embodiments, EEG sensor 402 is located in different locations based on each user's needs and/or preferences…In some embodiments, the seizure detection system 400 includes a grounded ear clip 406 to reduce the amount of noise; [0026]) and a fourth sensor as a ground reference (reference EEG sensor 404 is mounted/provided on appropriate locations of the user's head for EEG signal detection; [0026]) is positioned on a lobe of a second ear of the individual (Figure 4; Element 404 is positioned on the earlobe of the individual).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the ear teachings of Luo into those of NPL Myers in order to have the ears serve as reference points.

Regarding Claim 12, NPL Myers fails to disclose that the first sensor or the second sensor, or both sensors, are a dry, active electrode.  
Luo discloses that the first sensor is a dry, active electrode (a system for seizure detection/monitoring is provided that can be mounted directly on a user's head using active dry EEG sensors; Paragraph 17; active EEG sensor 320; Figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the dry electrode teachings of Luo into those of NPL Myers in order to eliminate the need for conductive gels or glues for installation.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Myers in view of NPL Abdelhalim “Phase-Synchronization Early Epileptic Seizure Detector VLSI Architecture” IEEE Trans Biomed Circuits Syst. 2011;5(5):430-438. doi:10.1109/TBCAS.2011.2170686 (cited by Applicant; previously cited).
Regarding Claim 11, NPL Myers fails to disclose that the frequency filter passes frequencies from 0.1 Hz to 50 Hz and using low pass filtering to remove DC signal components, high pass filtering to eliminate aliasing effects, and notch filtering to attenuate power line noise.  
NPL Abdelhalim discloses that the frequency filter passes frequencies from 0.1 Hz to 50 Hz (Then, for each contact pair, the signal spectrum was separated into five frequency bands via high-Q bandpass filters: delta (0.5–4 Hz), theta (4–8 Hz), alpha (8–13 Hz), a sub-band of beta (15–25 Hz) and gamma (30–48 Hz); Page 6 Column 1) and using low pass filtering to remove DC signal components with a low pass filter, high pass filtering to eliminate aliasing effects with a high pass filter (The proposed analog front-end utilizes two stages of AC-coupled amplifiers with a gain of 1000 V/V (60 dB), and tuneable low-pass and high-pass filters to maintain a bandwidth between 0.1 Hz and 5 kHz; Page 2 Column 2), and notch filtering to attenuate power line noise with a notch filter (finite impulse (FIR) filters can be classified as notch filtering; Page 3 Column 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the filtering teachings of NPL Abdelhalim into those of NPL Myers in order to eliminate noise in order to accurately predict a seizure condition.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Myers and NPL Abdelhalim as applied to claim 11 above, and further in view of Luo.
Regarding Claim 40, NPL Abdelhalim discloses wherein the attenuation occurs within an active circuit of the first and second sensors (finite impulse (FIR) filters can be classified as notch filtering; Page 3 Column 1; Examiner’s Note: as stated in Claim 11, the notch filters are used to attenuate noise).  
NPL Myers and NPL Abdelhalim fail to disclose wherein the first sensor and the second sensor are dry active electrodes.
Luo discloses wherein the first sensor and second sensor are dry active electrodes (a system for seizure detection/monitoring is provided that can be mounted directly on a user's head using active dry EEG sensors; Paragraph 17; active EEG sensor 320; Figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the dry electrode teachings of Luo into those of NPL Myers in order to eliminate the need for conductive gels or glues for installation.
Allowable Subject Matter
Claims 1, 3-7, 15-17, 20-21, 23, 25, 27-28, 30-32, 34-35, and 37-38 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791     
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791